TYSON, J.
The appeal is prosecuted from an order denying a motion to vacate a sale under execution of certain lands belonging to the defendant in execution had on the 9th day of" March, 1903, and purchased by *454one of the plaintiffs in execution. The motion contains a number of grounds. But the only one that we regard as meritorious is that the price bid was inadequate.
The trial was bad upon affidavits and written documents. It appears that an execution was issued upon the judgment on the 17th day of May, 1902, and levied upon these lands. That they were sold en masse on the 3d day of November, and bid in by one of the plaintiffs in execution at $80.00. The sheriff, however, declined to accept the bid and the levy was dismissed.
On the 18th day of December, 1903, an alias execution was issued. It was under this execution that the sale was made which is sought by this proceeding to be vacated.
The lauds were sold in parcels, and the price bid was $140.00. They are shown to be worth about $6,000. The defendant in the motion simply relies on the fact that there are outstanding mortgages, aggregating the sum of $5,330. These mortgages, however, do not convey all the lands levied upon. A careful comparison between the description of the lands levied upon and those conveyed by the mortgages show that there is about two hundred acres of land which is not embraced in the mortgages. The value of this land according to the undisputed testimony, is $1,000. We have, then, assuming the lien of the mortgages to be superior to that of the execution, the purchaser acquiring an unincumbered tit! e to this two hundred acres, and the equity of redemption'in about twelve hundred acres for the sum of $140.00.
But it cannot be assumed that the lien of the mortgages are superior to the lien of the plaintiffs in execution. Those mortgages are not shown to be of record, nor does it appear that the purchasers had actual notice of them. But however this may .be, it is affirmatively shown that the lien of the execution is superior, as to more than 400' acres of the lands, to the lien of the mortgage. So, then, we have the purchaser acquiring an unincumbered title, not as his counsel contend a mere equity of redemption, to at least two thousand dollars worth of land and the equity of redemption in the balance at and for the price of $140.00. :
*455Upon the principle declared in Henderson v. Sublett, 21 Ala. 626, which was reaffirmed in Lankford v. Jackson, Ib. 650, we are constrained to hold that the sale should be vacated on account - of inadequacy of price. The rule there declared is “that every inadequacy of price will not be sufficient to .set aside a sale of lands under execution; but when the inadequacy is so glaring and gross, as at once to shock the understanding and conscience of an honest and just man, it will, of itself, authorize the court to set aside the sale.”
The judgment, entry does not set out the names of the parties nor the capacity in which the plaintiffs sued. Consulting the complaint, as we have a right to do, it is clear that the action is by the plaintiffs as individuals and not as a partnership. — Flack v. Andrews, 86 Ala. 395. The judgment entry while somewhat informal is sufficient to support an execution.
Reversed and remanded.